Case 19-13910-KHK      Doc 20    Filed 03/09/20 Entered 03/09/20 21:00:52   Desc Main
                                Document      Page 1 of 6



                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division


    In re:                                      Case Number 19-13910-KHK
       Kim-Oanh Rife                            Chapter 7




                           Debtor's Response to Trustee's
                            Objection to Exemption
           Debtor Kim-Oanh Rife has no basis to oppose Trustee's
    Objection to Exemption.

           Trustee Donald King states the obvious. The tenancy by
    entireties exemption of protects entireties property from non-joint
    creditors. That's true by its terms; Trustee's objection is in the nature
    of seeking a comfort order.

           Trustee King's objection, though, serves a very important
    purpose. It signals the intention of the trustee to pay through
    Ms. Rife's Chapter 7 case the joint tax liability of the Debtor and her
    husband, James Newton, which is already being paid through the
    husband's confirmed plan, in his Chapter 13 case. (Newton, James L
    C13 #18-13046-BFK.)




    Debtor's Response, pg 1 of 6.
Case 19-13910-KHK      Doc 20    Filed 03/09/20 Entered 03/09/20 21:00:52   Desc Main
                                Document      Page 2 of 6




    What is The Joint Tax Liability?

           The IRS Proof of Claim in the Newton case shows $78,264.38 in
    secured claims and $11,158.44 priority. Those are scheduled to be
    paid in full (the secured portion at 5% interest) through the Newton
    Chapter 13 case. As of 2/19/2020, Trustee Thomas Gorman's interim
    report shows just under $25,000 has been paid to the IRS so far.
    (Secured $24,261.20; priority $656.70.)

           The IRS also scheduled $273.47 general unsecured. Chapter 13
    Trustee Thomas Gorman has that scheduled to be paid $16.41.



    Is There Cause for Relief from Stay?

           At some point, Trustee King would come into the James
    Newton Chapter 13 as a joint owner of the estate property, seeking
    relief from stay in order to sell that estate property.

           Is there cause for relief from the stay?

           Because the code has no definition of cause, relief from stay is
    at the discretion of the bankruptcy court, on a case by case basis.
    Usually the co-owner is granted relief, Especially when the debtor is
    depriving the co-owner of the benefit of the co-ownership.

           Here Trustee King would be proposing to use his co-ownership
    to to pay the debts that Newton is already paying. While the Trustee
    is certainly acting appropriately to take actions that generate
    commissions, that benefit to the Trustee is not cause to sell. The


    Debtor's Response, pg 2 of 6.
Case 19-13910-KHK      Doc 20    Filed 03/09/20 Entered 03/09/20 21:00:52   Desc Main
                                Document      Page 3 of 6



    Trustee is standing in the shoes of the real party at interest, the IRS.
    What's the benefit to the IRS?

           The IRS, the real party at interest, is not deprived. The IRS is
    obtaining benefit right now from its secured interest in the the equity
    in the real estate.

           Because of the equity, and the recorded tax liens, the IRS claim
    of $78,000 is being paid 5% interest in the Newton Chapter 13.

           The IRS would be paid more quickly at a Chapter 7 liquidation,
    But they are getting payments, with 5% interest, now. The IRS is not
    suffering irreparable harm as a result of their treatment in Newton's
    Chapter 13.



    What is the Trustee's Fiduciary Duty?

           Slightly different factors constrain the Trustee's course of
    action in the pending Chapter 7 case.

           A chapter 7 trustee’s duties include “collect[ing] and reduc[ing]
    to money the property of the estate for which such trustee serves, and
    close such estate as expeditiously as is compatible with the best
    interests of the parties in interest[.]” 11 U.S.C. § 704(a)(1)
    (emphasis added). Skubal v. McCarthy, Civil No. 1:17-cv-936
    (AJT/TCB), Docket No. 10, p. 11.

           The central insight of the Skubal is that the debtor is one of the
    parties at interest for whom the Trustee owes a duty. Of course in the
    Skubal case the court ultimately held that paying a debt, even a non-


    Debtor's Response, pg 3 of 6.
Case 19-13910-KHK      Doc 20    Filed 03/09/20 Entered 03/09/20 21:00:52   Desc Main
                                Document      Page 4 of 6



    dischargable debt, is a benefit to the debtor.

            Here, though, any benefit to the debtor is far more attenuated.
    The debt is non-dischargable. The debt is secured. The debt is being
    paid.

            Here, at some point, the court will need to weigh that
    attenuated benefit against an enormous loss. Kim-Oanh Rife will
    suffer an enormous loss of exempt equity: legal fees in obtaining relief
    from stay—if obtained—in the Newton case, real estate commissions,
    trustee commissions, and legal fees in the sale of the property.

            That loss—maybe $50,000—is balanced against the interest of
    the IRS in obtaining payment in late 2020, or early 2021, as opposed
    to being paid at interest, between now and 2023.

            Finally, the interests of James Newton factor into the analysis
    for a second time. Similar to his interest in the relief from stay
    question, James Newton appears again as co-owner of property in a
    proposed sale under 11 USC § 363(b)(1). To prevail, Trustee King
    must show that the benefit to the estate outweighs the determent to
    Newton. The estate is the money needed to pay IRS claim which
    Newton is currently paying under the confirmed plan in his Chapter
    13—it's hard to see how the benefit to that estate outweighs the
    determent to James Newton, who is in fact paying.



    Of Course Most Chapter 13's Fail

            It is legitimate to ask what happens to the IRS if Newton's


    Debtor's Response, pg 4 of 6.
Case 19-13910-KHK      Doc 20    Filed 03/09/20 Entered 03/09/20 21:00:52   Desc Main
                                Document      Page 5 of 6



    Chapter 13 plan fails. The IRS retains their security interest. The
    IRS debts remain non-discharged as to both Kim-Oanh Rife and
    James Newton. And the IRS is still able to look to the equity cushion
    in the real estate of over $130,000.



    A Helpful Analogy

            Married Debtors often come into Chapter 13, with entireties
    real estate equity and no joint unsecured debts. They might have a
    joint secured debt, such as a car. No one suggests the Chapter 7
    Trustee can sell the entireties real estate to pay off the car—even if
    the car is under-secured by three or five or ten thousand dollars.

            The duty of the Trustee to fair dealing with the debtors
    precludes that over-reaching. Essentially the same analysis applies
    here.
            Respectfully Submitted

                                            KIM-OANH RIFE



                                            By /s/ Robert R. Weed
                                             Law Offices of Robert R. Weed
                                             Robert R. Weed, VSB #24646
                                             Attorney for Kim-Oanh Rife
                                             13800 Coppermine Rd
                                             Herndon VA 20176
                                             Phone: 703-335-7793
                                             robertweed@robertweed.com


    Debtor's Response, pg 5 of 6.
Case 19-13910-KHK      Doc 20    Filed 03/09/20 Entered 03/09/20 21:00:52   Desc Main
                                Document      Page 6 of 6




                                Certificate of Service

           I certify that I served a copy of the foregoing, by electronic means

    through the ECF system, on Donald F King, Trustee and on the Office of

    the US Trustee on March 6, 2020.

                                      By /s/ Robert R. Weed




    Debtor's Response, pg 6 of 6.
